274 F.2d 766
107 U.S.App.D.C. 108
William H. PERRY, Appellant,v.UNITED STATES of America, Appellee.Alonzo CRAWFORD, Appellant,v.UNITED STATES of America, Appellee.
Nos. 15278, 15282.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 28, 1960.Decided Feb. 4, 1960.

Appeals from the United States District Court for the District of Columbia; John J. Sirica, District Judge.
Mr. T. Emmett McKenzie, Washington, D.C., for appellants.
Mr. Frank Q. Nebeker, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief for appellee.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
These appeals are from convictions for violations of the lottery laws.  We find no error.


2
Affirmed.